Case 1:19-cv-00356-RJJ-PJG ECF No. 104, PageID.509 Filed 02/14/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

NED F. ANDREE,

         Plaintiff,
                                                  File no: 1:19-CV-356
v.
                                                  HON. ROBERT J. JONKER
KENTWOOD PUBLIC SCHOOLS,

         Defendant.
                                    /


                          ORDER APPROVING MAGISTRATE'S
                           REPORT AND RECOMMENDATION

         The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on January 25, 2021 (ECF No. 102).           The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C.

§ 636(b)(1)(C).

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No.102) is approved and adopted as the opinion of the Court.

         IT IS FURTHER ORDERED that the Avanti firm’s charging lien (ECF No. 86) is

enforced, in part, in the amount of $15,146.99.

         IT IS FURTHER ORDERED that the $15,146.99 amount shall be paid to the Avanti firm

from the settlement proceeds.




Dated:      February 14, 2021                /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE
